Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an interview with Applicant’s representative, Mr. David Edmondson, on 5/31/2022.
++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++
1. (Currently amended) A method for generating customized font and image sets in text messages, each set having a background color, font size, font color, and font style, created with a communication device, said communicating device having a first, standard texting application, the method comprising the steps of: 
operating the communication device to cause a processor in the communication device to open and execute a second, non-standard texting application stored in a memory, the second non-standard texting application providing a graphical user interface driven interface menu; 
operating the communication device to cause the processor to open and execute a font application stored in the memory associated with said second non-standard texting application, the second non-standard texting application comprising a header file that contains all parameters set by  a user; 
operating the communication device to select one of a plurality of customized font sets available in the font application; 
composing a text message by inputting text characters using a keyboard displayed by the communication device in a display, the processor responding to the text characters by creating the text message incorporating the selected customized font set in accordance with the second, non-standard texting application and the font application; and 
displaying the text message incorporating the customized font set in the display.
++++++++++++++++++++++++++++++++++++++++++++++++++++++++++

Allowable Subject Matter
Claims 1 and 3-9 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method for generating customized font and image sets in text messages with a communication device having a first, standard texting application, wherein each set has a background color, font size, font color, and font style, by: (1) opening and executing a second, non-standard texting application, the second non- standard texting application providing a graphical user interface driven interface menu; (2) opening and executing a font application associated with the second non-standard texting application, the second non-standard texting application comprising a header file that contains all parameters set by a user; (3) selecting one of a plurality of customized font sets available in the font application; (4) composing a text message by inputting text characters using a keyboard displayed in a display; (5) responsive to the text characters, creating the text message incorporating the selected customized font set in accordance with the second, non- standard texting application and the font application; and (6) displaying the text message incorporating the customized font set in the display.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Thu 8:00 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613